UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6079


ELLIOTT LEWIS FIELDS, JR.,

                      Petitioner – Appellant,

          v.

GENE JOHNSON, Director Virginia Department of Corrections,
et al.,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00839-LMB-IDD)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elliott Lewis Fields, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elliott       Lewis       Fields,       Jr.,     seeks       to    appeal     the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C. § 2254 (2006) petition.                               The order is not

appealable       unless        a     circuit         justice     or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.     Angelone,          369    F.3d       363,      369    (4th       Cir.   2004).

A certificate         of     appealability            will      not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,       a   prisoner       satisfies       this     standard     by

demonstrating         that     reasonable            jurists    would       find     that    the

district       court’s     assessment        of      the    constitutional          claims    is

debatable      or     wrong.        Slack    v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Fields has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

                                                 2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3